DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

The application of Huggins et al. for a “systems and methods for remote power tool device control” filed July 12, 2022 has been examined.  
 
This application is a CON of 17/236,442, filed April 21, 2002, now US# 11,386,774, 
Which is CON of 16/524,970, filed July 29, 2019, now US# 11,011,053.
 This application claims priority to U.S. provisional application number 62,712,473, filed July 31, 2018. 

Claims 1-20 are pending.

   Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


  
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (Pub. No. 2017/0201835) in view of Mergener et al. (US# 10,131,042) and Stampfl et al. (US# 9,756,402).

Referring to claim 1, Chen et al. disclose a system for remote controlling a power tool device (10) (i.e. a power tool system to control a moveable power tool (10) remotely) (page 1 column 0006 to 0008; see Figures 1 to 10) the system comprising: 
a tool electronic processor  (52) included in the power tool device (10) (the moveable power tool (10) including a second controller (52) (page 4 paragraph 0060; see Figures 3 and 10); and
a pack transceiver (61) (i.e. a battery pack (20) coupled to the power tool device (10), 
a pack electronic processor (51) coupled to the pack transceiver (61) and in communication with the tool electronic processor (i.e. the battery pack (20) including first source-based transceiver (61) (i.e. a pack transceiver), a first controller (51) (i.e. a pack electronic processor) coupled to the pack transceiver (61) (page 4 paragraph 0051 to 0056; see Figures 3 and 10) and in communication with the second controller (i.e. the tool electronic processor) of the grass cutter (10), the pack electronic processor configure to:
determine that the power tool device is remotely controllable, receive, wirelessly via the pack transceiver, a remote control command from a mobile device (i.e. a battery pack 20 and a data retrieval and/or process sub-system 30 (i.e. a mobile device) adapted for receipt of data from a transceiver either in the grass cutter (10) or in the battery pack 20 and/or transmission of control command (i.e. a remote control command) to the grass cutter 10 or of the battery pack 20. The data retrieval and/or process sub-system 30 may include a notebook 30 of FIG. 1, a wrist-watches 311 and a handsets 312 of FIG. 4, or a single wrist-watches 33 of FIG. 5 with thereof at least one data display or process equipment for displaying or processing data corresponding to performance parameters of the battery pack 20 and/or the grass cutter 10 (page 4 paragraph 0051; paragraph 0061; see Figures 3 and 10),
provide the remote control command to the power tool device (i.e. the first terminal transceiver 81 of the data retrieval and/or process sub-system 30 may be set for receipt of a select data of the grass cutter 10 and/or the battery pack 20 from the first source-based transceiver 61 and/or the second source-based transceiver 62, and/or to transmit a command signal (i.e. the remote control command) to the first source-based transceiver 61 of the battery pack (20) and/or the second source-based transceiver 62 of the power tool (10) linked to the first terminal transceiver 81 via a wireless or hardwired communication) (page 4 paragraph 0061; see Figures 3 and 10);
wherein the tool electronic processor is configured to control the power tool device to perform an action specified by the remote control command in response to receiving the remote control command from the pack electronic processor (i.e. the controller is operable to control the operation of the grass cutter 10, and is capable of being in data communication with at least one of the detection device, the store device and the transceiver so as to perform a desired function (i.e. an action) of the grass cutter more efficiently by using the data directly or indirectly from the detection device, the store device or the transceiver) (page 2 paragraphs 0023 and 0028; see Figures 3 to 10).
However, Chen et al. did not explicitly disclose the pack electronic processor configured to determine that the power tool device is remotely controllable and wherein the tool electronic processor is configured to control the power tool device in a low power mode prior to receiving the remote control command from the pack electronic processor, and control the power tool device in a high power mode to perform the action in response to receiving the remote control command.
In the same field of endeavor of a remote control power tool system, Mergener et al. teach that the pack electronic processor configured to determine that the power tool device is remotely controllable (i.e. the adapter controller (674) of the adapter (600) is configured to determine a state of the power tool (200), operate in a data transmission mode when the power tool is in the idle state, operate in a pass-through mode when the power tool is in the active state, and switch between the data transmission mode and the pass-through mode based on the state of the power tool) (see column 1 lines 36 to 44; column 25 line 35 to column 26 line 27; see Figures 8-10 and 16-20) in order to control the operation of the power tool more efficient.
At the time of the effective filing date of the current application, it would have been obvious to a person of ordinary skill in the art to recognize the need for having the adaptor controller of the adapter to determine the operation state of the power tool whether in the remote controllable by the external device or not taught by Mergener et al. in the operation of the first controller of the battery pack in the power tool system of Chen et al. because having the adaptor controller of the adapter to determine the operation state of the power tool whether in the remote controllable by the external device or not would provide more efficient operation of the remote controllable power tool system.
In the same field of endeavor of a remote control power tool system, Stampfl et al. teach that wherein the tool electronic processor is configured to control the power tool device in a low power mode prior to receiving the remote control command from the pack electronic processor, and control the power tool device in a high power mode to perform the action in response to receiving the remote control command (i.e. the backup power source 252 may power the wireless communication controller 250 and the controller 226, enabling both retrieval of tool operational data from the memory 232 for export to the external device 108 and updating of tool configuration data residing in the memory 232 based on data received from the external device 108. When the wireless communication controller 250 is in a connectable state and is powered by the backup power source 252, and a battery pack is not coupled to the battery pack interface 222, the power tool 104 may be referred to as being in a low-power connectable state. In the low-power connectable state, the power tool 104 is operable to communicate with the external device 104, as is usual in the connectable state, but the motor 214 is in a non-drivable state because the power source for the motor 214 has been removed (i.e., insufficient power is available for supply to the switching network 216). The low-power connectable state may also be referred to as a non-driving connectable state, as the motor 214 is not driven, yet full communication capabilities are present (i.e., the communications are not limited or restricted as in the advertisement state). In these embodiments, when a battery pack is coupled to the battery pack interface 222, the power tool 104 enters the previously described, full-power connectable state, such as described with respect to blocks 1510, 1515, and 1520 in FIG. 15. This connectable state may also referred to as a driving connectable state because the motor 214 may be driven and full communication capabilities are present) (column 17 lines 32 to 55; column 23 lines 1 to 29; see Figures 6A, 12a-12E and 15) in order to communicate with other external device while in low-power connectable state.
At the time of the effective filing date of the current application, it would have been obvious to a person of ordinary skill in the art to recognize the need for having power tool to operate in plurality of  connectable states with the full-power connectable state to have the motor driven and full communication capabilities compare to the low-lower connectable state taught by Stampfl et al. in the operation of the first controller of the battery pack in the power tool system of Chen et al. in view of Mergener et al. because having power tool to operate in plurality of  connectable states with the full-power connectable state to have the motor driven and full communication capabilities compare to the low-lower connectable state would provide more reliable and efficient operation of the remote controllable power tool system.

Referring to claim 2, Chen et al. in view of Mergener et al. and Stampfl et al. disclose the system of claim 1, Stampfl et al. disclose wherein, in the low power mode, the power tool device does not draw enough power from the battery pack to perform the action (i.e. in the low-power connectable state, the power tool 104 is operable to communicate with the external device 104, as is usual in the connectable state, but the motor 214 is in a non-drivable state because the power source for the motor 214 has been removed (i.e., insufficient power is available for supply to the switching network 216). The low-power connectable state may also be referred to as a non-driving connectable state, as the motor 214 is not driven, yet full communication capabilities are present (i.e., the communications are not limited or restricted as in the advertisement state) (column 17 lines 32 to 55; column 23 lines 1 to 29; see Figures 6A, 12a-12E and 15).

Referring to claim 3, Chen et al. in view of Mergener et al. and Stampfl et al. disclose the system of claim 1, Mergener et al. disclose further comprising a second power tool (i.e. a second power tool 1300), the second power tool 1300 includes similar limitations in that the claim 1 already addressed above therefore claim 3 also rejected for the same obvious reasons given with respect to claim 1, and Mergener et al. disclose further that the external device 1800 communicates with the first power tool 1200, the battery pack 1400 and the second power tool 1300 (i.e. the second power tool) (column 27 line 63 to column 28 line 37; see Figure 21). 

Referring to claim 4, Chen et al. in view of Mergener et al. and Stampfl et al. disclose the system of claim 3, Mergener et al. disclose wherein the second pack electronic processor is further configured to: provide a second remote control command to the second power tool device in response to the pack electronic processor providing the remote control command to the power tool device (i.e. the external device 1800 may be, for example, a laptop computer, a tablet computer, a smartphone, a cellphone, or another electronic device capable of communicating with the adapter 600 and providing a user interface. The external device 1800 includes a wireless communication module that is compatible with the wireless communication module of the first power tool 1200, the second power tool 1300, and the battery pack 1400. The external device 1800, therefore, grants the user access to data related to the first power tool 1200, the second power tool 1300, the battery pack 1400, or another power tool device (e.g., a charger), and provides a user interface such that the user can interact with the controller of the first power tool 1200, the second power tool 1300, the battery pack 1400, or another power tool device) (column 28 lines 26 to 37; see Figure 21). 

Referring to claim 5, Chen et al. in view of Mergener et al. and Stampfl et al. disclose the system of claim 3, Mergener et al. disclose wherein the second tool electronic processor is configured to control the second power tool device to perform a second action specified by the second remote control command in response to receiving the second remote control command from the second pack electronic processor (i.e. the external device 1800 may be, for example, a laptop computer, a tablet computer, a smartphone, a cellphone, or another electronic device capable of communicating with the adapter 600 and providing a user interface. The external device 1800 includes a wireless communication module that is compatible with the wireless communication module of the first power tool 1200, the second power tool 1300, and the battery pack 1400. The external device 1800, therefore, grants the user access to data related to the first power tool 1200, the second power tool 1300, the battery pack 1400, or another power tool device (e.g., a charger), and provides a user interface such that the user can interact with the controller of the first power tool 1200, the second power tool 1300, the battery pack 1400, or another power tool device) (column 28 lines 26 to 37; see Figure 21). 

Referring to claim 6, Chen et al. in view of Mergener et al. and Stampfl et al. disclose the system of claim 5, Stampfl et al. disclose wherein the second tool electronic processor is configured to control the second power tool device in the low power mode prior to receiving the second remote control command from the second pack electronic processor, and control the second power tool device in the high power mode to perform the second action in response to receiving the remote control command (i.e. the backup power source 252 may power the wireless communication controller 250 and the controller 226, enabling both retrieval of tool operational data from the memory 232 for export to the external device 108 and updating of tool configuration data residing in the memory 232 based on data received from the external device 108. When the wireless communication controller 250 is in a connectable state and is powered by the backup power source 252, and a battery pack is not coupled to the battery pack interface 222, the power tool 104 may be referred to as being in a low-power connectable state. In the low-power connectable state, the power tool 104 is operable to communicate with the external device 104, as is usual in the connectable state, but the motor 214 is in a non-drivable state because the power source for the motor 214 has been removed (i.e., insufficient power is available for supply to the switching network 216). The low-power connectable state may also be referred to as a non-driving connectable state, as the motor 214 is not driven, yet full communication capabilities are present (i.e., the communications are not limited or restricted as in the advertisement state). In these embodiments, when a battery pack is coupled to the battery pack interface 222, the power tool 104 enters the previously described, full-power connectable state, such as described with respect to blocks 1510, 1515, and 1520 in FIG. 15. This connectable state may also referred to as a driving connectable state because the motor 214 may be driven and full communication capabilities are present) (column 17 lines 32 to 55; column 23 lines 1 to 29; see Figures 6A, 12a-12E and 15).

Referring to claim 7, Chen et al. in view of Mergener et al. and Stampfl et al. disclose the system of claim 5, Mergener et al. disclose wherein the action specified by the remote control command is the same action as the second action specified by the second remote control command (i.e. the external device 1800 can also write data to the first power tool 1200, the second power tool 1300, and/or the battery pack 1400 for power tool configuration, battery pack configuration, firmware upgrades, or to send commands (e.g., turn on a worklight). The external device 1800 also allows a user to set operational parameters, safety parameters, select tool modes, select battery pack options, and the like) (column 19 lines 61 to 64; column 28 lines 16 to 23; see Figures 16 and 21).

Referring to claim 8, Chen et al. in view of Mergener et al. and Stampfl et al. disclose the system of claim 5, Mergener et al. disclose wherein the remote control command and the second remote control command are commands to turn the power tool device and the second power tool device ON, respectively (i.e. the external device 1800 can also write data to the first power tool 1200, the second power tool 1300, and/or the battery pack 1400 for power tool configuration, battery pack configuration, firmware upgrades, or to send commands (e.g., turn ON a worklight). The external device 1800 also allows a user to set operational parameters, safety parameters, select tool modes, select battery pack options, and the like) (column 19 lines 61 to 64; column 28 lines 16 to 23; see Figures 16 and 21).  

Referring to claim 9, Chen et al. in view of Mergener et al. and Stampfl et al. disclose the system of claim 5, Mergener et al. disclose wherein: the power tool device further includes a mode switch switchable between a first position for selecting a remote control mode and a second position for selecting a normal control mode; and the tool electronic processor 1s configured to place the power tool device in the remote control mode in response to the mode switch being in the first position (i.e. the state of the power tool 200 is determined based on the position of the trigger 212 with the trigger switch (213) (i.e. a mode switch). In such embodiments, the power tool 200 is determined to be in the active state when the trigger 212 is depressed (i.e. a first position). The power tool 200 is determined to be in the idle state when the trigger 212 is not depressed by the user (i.e. a second position) (column 5 lines 6 to 30; column 7 lines 1 to 23; column 8 lines 59 to 65; see Figures 1-3 and 18).

Referring to claims 10-14, Chen et al. in view of Mergener et al. and Stampfl et al. disclose a method for remote controlling a power tool device by a mobile device, the claims 10-14 same in that the claims 1-3, 5 and 6 already addressed above therefore claims 10-14 are also rejected for the same obvious reasons given with respect to claims 1-3, 5 and 6, respectively.
 
Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (Pub. No. 2017/0201835) in view of Mergener et al. (US# 10,131,042).

Referring to claim 15, Chen et al. disclose a system for remote controlling a power tool device (10) (i.e. a power tool system to control a moveable power tool (10) remotely) (page 1 column 0006 to 0008; see Figures 1 to 10) the system comprising: 
a tool electronic processor  (52) included in the power tool device (10) (the moveable power tool (10) including a second controller (52) (page 4 paragraph 0060; see Figures 3 and 10), the power tool device including a battery pack interface (i.e. the battery pack (21) has battery pack interface) (see Figure 4) ; and
a pack transceiver (61) (i.e. a battery pack (20) coupled to the power tool device (10), 
a pack electronic processor (51) coupled to the pack transceiver (61) and in communication with the tool electronic processor (i.e. the battery pack (20) including first source-based transceiver (61) (i.e. a pack transceiver), a first controller (51) (i.e. a pack electronic processor) coupled to the pack transceiver (61) (page 4 paragraph 0051 to 0056; see Figures 3 and 10) and in communication with the second controller (i.e. the tool electronic processor) of the grass cutter (10), the pack electronic processor configure to:
determine that the power tool device is remotely controllable, receive, wirelessly via the pack transceiver, a remote control command from a mobile device (i.e. a battery pack 20 and a data retrieval and/or process sub-system 30 (i.e. a mobile device) adapted for receipt of data from a transceiver either in the grass cutter (10) or in the battery pack 20 and/or transmission of control command (i.e. a remote control command) to the grass cutter 10 or of the battery pack 20. The data retrieval and/or process sub-system 30 may include a notebook 30 of FIG. 1, a wrist-watches 311 and a handsets 312 of FIG. 4, or a single wrist-watches 33 of FIG. 5 with thereof at least one data display or process equipment for displaying or processing data corresponding to performance parameters of the battery pack 20 and/or the grass cutter 10 (page 4 paragraph 0051; paragraph 0061; see Figures 3 and 10),
provide the remote control command to the power tool device (i.e. the first terminal transceiver 81 of the data retrieval and/or process sub-system 30 may be set for receipt of a select data of the grass cutter 10 and/or the battery pack 20 from the first source-based transceiver 61 and/or the second source-based transceiver 62, and/or to transmit a command signal (i.e. the remote control command) to the first source-based transceiver 61 of the battery pack (20) and/or the second source-based transceiver 62 of the power tool (10) linked to the first terminal transceiver 81 via a wireless or hardwired communication) (page 4 paragraph 0061; see Figures 3 and 10);
wherein the tool electronic processor is configured to control the power tool device to perform an action specified by the remote control command in response to receiving the remote control command from the pack electronic processor (i.e. the controller is operable to control the operation of the grass cutter 10, and is capable of being in data communication with at least one of the detection device, the store device and the transceiver so as to perform a desired function (i.e. an action) of the grass cutter more efficiently by using the data directly or indirectly from the detection device, the store device or the transceiver) (page 2 paragraphs 0023 and 0028; see Figures 3 to 10).
However, Chen et al. did not explicitly disclose the battery pack including a sensor proximate to the battery pack interface and the pack electronic processor configured to determine that the power tool device is remotely controllable based on an output from the sensor.
In the same field of endeavor of a remote control power tool system, Mergener et al. teach that the battery pack (400) including a sensor (428) proximate to the battery pack interface (424) (i.e. the sensors 428 include, for example, one or more current sensors, one or more voltage sensors, one or more temperature sensors, etc. The controller 420 uses the sensors 428 to monitor operation of the battery pack 400. The controller 420 also includes a variety of preset or calculated fault condition values related to temperatures, currents, voltages, etc., associated with the operation of the power tool 200. For example, the controller 420 uses the sensors 428 to monitor an individual state of charge of each of the battery cells 404, monitor a current being discharged from the battery cells 404, monitor the temperature of one or more of the battery cells 404, etc., for fault condition interrupts. If the voltage of one of the battery cells 404 is equal to or above an upper voltage limit (e.g., a maximum charging voltage), the charge/discharge control module 426 prevents the battery cells 404 from being further charged or requests that a battery charger (not shown) provide a constant voltage charging scheme. Alternatively, if one of the battery cells 404 falls below a low-voltage limit, the charge/discharge control module 426 may prevent the battery cells 404 from being further discharged. Similarly, if an upper or lower operational temperature limit for the battery cells 404 of the battery pack 400 is reached, the controller 420 can control the charge/discharge module 426 to prevent further charging or discharging until the temperature of the battery cells 404 or the battery pack 400 is within an acceptable temperature range)(column 12 lines 4 to 30; see Figure 7);
and the pack electronic processor (420) configured to determine that the power tool device (200) is remotely controllable based on an output from the sensor (428) (i.e. The controller 420 is electrically and/or communicatively connected to a variety of modules or components of the battery pack 400. For example, the illustrated controller 420 is connected to the fuel gauge 422, the sensors 428, the power interface 424, the battery cells 404, and the charge/discharge control module 426 (optional within battery pack 400). The controller 420 includes combinations of hardware and software that are operable to, among other things, control the operation of the battery pack 400, activate the fuel gauge 422 (e.g., including one or more LEDs), monitor the operation of the battery pack 400, etc.  The adapter controller (674) of the adapter (600) is configured to determine a state of the power tool (200), operate in a data transmission mode when the power tool is in the idle state, operate in a pass-through mode when the power tool is in the active state, and switch between the data transmission mode and the pass-through mode based on the state of the power tool) (see column 1 lines 36 to 44; column 25 line 35 to column 26 line 27; see Figures 8-10 and 16-20) in order to control the operation of the power tool more efficient.
At the time of the effective filing date of the current application, it would have been obvious to a person of ordinary skill in the art to recognize the need for having the sensor connect to the controller for monitoring the operation of the power tool and having the adaptor controller of the adapter to determine the operation state of the power tool whether in the remote controllable by the external device or not taught by Mergener et al. in the operation of the first controller of the battery pack in the power tool system of Chen et al. because having the sensor connect to the controller for monitoring the operation of the power tool and having the adaptor controller of the adapter to determine the operation state of the power tool whether in the remote controllable by the external device or not would provide more efficient operation of the remote controllable power tool system.
 
Referring to claims 16-17, Chen et al. in view of Mergener et al. disclose the system of claim 15, Mergener et al. disclose wherein the output from the sensor indicates that a magnetic field is present and wherein the sensor is a Hall effect sensor (i.e. the sensors 218 include, for example, one or more current sensors, one or more voltage sensors, one or more temperature sensors, one or more speed sensors, one or more Hall Effect sensors, etc.) (column 7 lines 32 to 38; see Figure 4). At the time of the effective filing date of the current application, it would have been obvious to a person of ordinary skill in the art to recognize the need for replacing the Hall effect sensor in the power tool with the sensor in the battery pack for controlling the operation of the power tool more efficient.
  
Referring to claim 18, Chen et al. in view of Mergener et al. disclose the system of claim 15, the claim 18 same in that the claim 3 already addressed above therefore claim 18 is also rejected for the same obvious reasons given with respect to claim 3. 

Referring to claim 19, Chen et al. in view of Mergener et al. disclose the system of claim 15, Mergener et al. teach that wherein the second pack electronic processor is configured to determine that the second power tool device is remotely controllable based on a second output from a second sensor within the second battery pack (i.e. the adapter controller (674) of the adapter (600) is configured to determine a state of the power tool (200), operate in a data transmission mode when the power tool is in the idle state, operate in a pass-through mode when the power tool is in the active state, and switch between the data transmission mode and the pass-through mode based on the state of the power tool.  The external device 1800 can also write data to the first power tool 1200, the second power tool 1300, and/or the battery pack 1400 for power tool configuration, battery pack configuration, firmware upgrades, or to send commands (e.g., turn on a worklight). The external device 1800 also allows a user to set operational parameters, safety parameters, select tool modes, select battery pack options, and the like) (see column 1 lines 36 to 44; column 25 line 35 to column 26 line 27; column 28 lines 4 to 23; see Figures 8-10 and 16-21).

Referring to claim 20, Chen et al. in view of Mergener et al. disclose the system of claim 15,  the claim 20 same in that the claim 4 already addressed above therefore claim 20 is also rejected for the same obvious reasons given with respect to claim 4. 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-14 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 11/386,774 in view of Stampfl et al. (US# 9,756,402).

Referring to Claims 1 and 10 of the instant application, the claim 1 of the U.S. Patent No. 11/386,774 disclose a system for remote controlling a power tool device includes a tool electronic processor and a battery pack coupled to the power tool device, the battery pack including: a pack transceiver, a pack electronic processor, the pack electronic processor configured to: determine that the power tool device is remotely controllable, receive, wirelessly via the pack transceiver, a remote control command from a mobile device and wherein the tool electronic processor is configured to control the power tool device to perform an action specified by the remote control command in response to receiving the remote control command from the pack electronic processor.
However, the claim 1 of the U.S. Patent No. 11/386,774 did not explicitly disclose wherein the tool electronic processor is configured to control the power tool device in a low power mode prior to receiving the remote control command from the pack electronic processor, and control the power tool device in a high power mode to perform the action in response to receiving the remote control command.
In the same field of endeavor of a remote control power tool system, Stampfl et al. teach that wherein the tool electronic processor is configured to control the power tool device in a low power mode prior to receiving the remote control command from the pack electronic processor, and control the power tool device in a high power mode to perform the action in response to receiving the remote control command (i.e. the backup power source 252 may power the wireless communication controller 250 and the controller 226, enabling both retrieval of tool operational data from the memory 232 for export to the external device 108 and updating of tool configuration data residing in the memory 232 based on data received from the external device 108. When the wireless communication controller 250 is in a connectable state and is powered by the backup power source 252, and a battery pack is not coupled to the battery pack interface 222, the power tool 104 may be referred to as being in a low-power connectable state. In the low-power connectable state, the power tool 104 is operable to communicate with the external device 104, as is usual in the connectable state, but the motor 214 is in a non-drivable state because the power source for the motor 214 has been removed (i.e., insufficient power is available for supply to the switching network 216). The low-power connectable state may also be referred to as a non-driving connectable state, as the motor 214 is not driven, yet full communication capabilities are present (i.e., the communications are not limited or restricted as in the advertisement state). In these embodiments, when a battery pack is coupled to the battery pack interface 222, the power tool 104 enters the previously described, full-power connectable state, such as described with respect to blocks 1510, 1515, and 1520 in FIG. 15. This connectable state may also referred to as a driving connectable state because the motor 214 may be driven and full communication capabilities are present) (column 17 lines 32 to 55; column 23 lines 1 to 29; see Figures 6A, 12a-12E and 15) in order to communicate with other external device while in low-power connectable state.
At the time of the effective filing date of the current application, it would have been obvious to a person of ordinary skill in the art to recognize the need for having power tool to operate in plurality of  connectable states with the full-power connectable state to have the motor driven and full communication capabilities compare to the low-lower connectable state taught by Stampfl et al. in the operation of the system for remote power tool device of the U.S. Patent No. 11/386,774 because having power tool to operate in plurality of  connectable states with the full-power connectable state to have the motor driven and full communication capabilities compare to the low-lower connectable state would provide more reliable and efficient operation of the remote controllable power tool system.
 
Referring to claims 2-9 and 11-14 are rejected as being dependent upon a rejected Claims 1 and 10 above.

Claims 15-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 11/386,774 in view of Mergener et al. (US# 10,131,042).
  
 Referring to Claim 15 of the instant application, the claim 1 of the U.S. Patent No. 11/386,774 disclose a system for remote controlling a power tool device includes a tool electronic processor and a battery pack coupled to the power tool device, the battery pack including: a pack transceiver, a pack electronic processor, the pack electronic processor configured to: determine that the power tool device is remotely controllable, receive, wirelessly via the pack transceiver, a remote control command from a mobile device and wherein the tool electronic processor is configured to control the power tool device to perform an action specified by the remote control command in response to receiving the remote control command from the pack electronic processor.
However, the claim 1 of the U.S. Patent No. 11/386,774 did not explicitly disclose a sensor proximate to the battery pack interface and the pack electronic processor configured to determine that the power tool device is remotely controllable based on an output from the sensor.
 In the same field of endeavor of a remote control power tool system, Mergener et al. teach that the battery pack (400) including a sensor (428) proximate to the battery pack interface (424) (i.e. the sensors 428 include, for example, one or more current sensors, one or more voltage sensors, one or more temperature sensors, etc. The controller 420 uses the sensors 428 to monitor operation of the battery pack 400. The controller 420 also includes a variety of preset or calculated fault condition values related to temperatures, currents, voltages, etc., associated with the operation of the power tool 200. For example, the controller 420 uses the sensors 428 to monitor an individual state of charge of each of the battery cells 404, monitor a current being discharged from the battery cells 404, monitor the temperature of one or more of the battery cells 404, etc., for fault condition interrupts. If the voltage of one of the battery cells 404 is equal to or above an upper voltage limit (e.g., a maximum charging voltage), the charge/discharge control module 426 prevents the battery cells 404 from being further charged or requests that a battery charger (not shown) provide a constant voltage charging scheme. Alternatively, if one of the battery cells 404 falls below a low-voltage limit, the charge/discharge control module 426 may prevent the battery cells 404 from being further discharged. Similarly, if an upper or lower operational temperature limit for the battery cells 404 of the battery pack 400 is reached, the controller 420 can control the charge/discharge module 426 to prevent further charging or discharging until the temperature of the battery cells 404 or the battery pack 400 is within an acceptable temperature range)(column 12 lines 4 to 30; see Figure 7);
and the pack electronic processor (420) configured to determine that the power tool device (200) is remotely controllable based on an output from the sensor (428) (i.e. The controller 420 is electrically and/or communicatively connected to a variety of modules or components of the battery pack 400. For example, the illustrated controller 420 is connected to the fuel gauge 422, the sensors 428, the power interface 424, the battery cells 404, and the charge/discharge control module 426 (optional within battery pack 400). The controller 420 includes combinations of hardware and software that are operable to, among other things, control the operation of the battery pack 400, activate the fuel gauge 422 (e.g., including one or more LEDs), monitor the operation of the battery pack 400, etc.  The adapter controller (674) of the adapter (600) is configured to determine a state of the power tool (200), operate in a data transmission mode when the power tool is in the idle state, operate in a pass-through mode when the power tool is in the active state, and switch between the data transmission mode and the pass-through mode based on the state of the power tool) (see column 1 lines 36 to 44; column 25 line 35 to column 26 line 27; see Figures 8-10 and 16-20) in order to control the operation of the power tool more efficient.  
At the time of the effective filing date of the current application, it would have been obvious to a person of ordinary skill in the art to recognize the need for having the sensor connect to the controller for monitoring the operation of the power tool and having the adaptor controller of the adapter to determine the operation state of the power tool whether in the remote controllable by the external device or not taught by Mergener et al. in the operation of the system for remote power tool device of the U.S. Patent No. 11/386,774 because having the sensor connect to the controller for monitoring the operation of the power tool and having the adaptor controller of the adapter to determine the operation state of the power tool whether in the remote controllable by the external device or not taught by Mergener et al. would provide more reliable and efficient operation of the remote controllable power tool system.

    Referring to claims 16-20 are rejected as being dependent upon a rejected Claim 15.

Claims 1-14 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,011,053 in view of Stampfl et al. (US# 9,756,402).

Referring to Claims 1 an 10 of the instant application, the U.S. Patent No. 11,011,053 disclose a system for remote controlling a power tool device includes a tool electronic processor and a battery pack coupled to the power tool device, the battery pack including: a pack transceiver, a pack electronic processor, the pack electronic processor configured to: determine that the power tool device is remotely controllable, receive, wirelessly via the pack transceiver, a remote control command from a mobile device and wherein the tool electronic processor is configured to control the power tool device to perform an action specified by the remote control command in response to receiving the remote control command from the pack electronic processor.
However, the claim 1 of the U.S. Patent No. 11,011,053 did not explicitly disclose wherein the tool electronic processor is configured to control the power tool device in a low power mode prior to receiving the remote control command from the pack electronic processor, and control the power tool device in a high power mode to perform the action in response to receiving the remote control command.
In the same field of endeavor of a remote control power tool system, Stampfl et al. teach that wherein the tool electronic processor is configured to control the power tool device in a low power mode prior to receiving the remote control command from the pack electronic processor, and control the power tool device in a high power mode to perform the action in response to receiving the remote control command (i.e. the backup power source 252 may power the wireless communication controller 250 and the controller 226, enabling both retrieval of tool operational data from the memory 232 for export to the external device 108 and updating of tool configuration data residing in the memory 232 based on data received from the external device 108. When the wireless communication controller 250 is in a connectable state and is powered by the backup power source 252, and a battery pack is not coupled to the battery pack interface 222, the power tool 104 may be referred to as being in a low-power connectable state. In the low-power connectable state, the power tool 104 is operable to communicate with the external device 104, as is usual in the connectable state, but the motor 214 is in a non-drivable state because the power source for the motor 214 has been removed (i.e., insufficient power is available for supply to the switching network 216). The low-power connectable state may also be referred to as a non-driving connectable state, as the motor 214 is not driven, yet full communication capabilities are present (i.e., the communications are not limited or restricted as in the advertisement state). In these embodiments, when a battery pack is coupled to the battery pack interface 222, the power tool 104 enters the previously described, full-power connectable state, such as described with respect to blocks 1510, 1515, and 1520 in FIG. 15. This connectable state may also referred to as a driving connectable state because the motor 214 may be driven and full communication capabilities are present) (column 17 lines 32 to 55; column 23 lines 1 to 29; see Figures 6A, 12a-12E and 15) in order to communicate with other external device while in low-power connectable state.
At the time of the effective filing date of the current application, it would have been obvious to a person of ordinary skill in the art to recognize the need for having power tool to operate in plurality of  connectable states with the full-power connectable state to have the motor driven and full communication capabilities compare to the low-lower connectable state taught by Stampfl et al. in the operation of the system for remote power tool device of the U.S. Patent No. 11,011,053 because having power tool to operate in plurality of  connectable states with the full-power connectable state to have the motor driven and full communication capabilities compare to the low-lower connectable state would provide more reliable and efficient operation of the remote controllable power tool system.

Referring to claims 2-9 and 11-14 are rejected as being dependent upon a rejected Claims 1 and 10 above.

Claims 15-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,011,053 in view of Mergener et al. (US# 10,131,042).
  
 Referring to Claim 15 of the instant application, the claim 1 of the U.S. Patent No. 11,011,053 disclose a system for remote controlling a power tool device includes a tool electronic processor and a battery pack coupled to the power tool device, the battery pack including: a pack transceiver, a pack electronic processor, the pack electronic processor configured to: determine that the power tool device is remotely controllable, receive, wirelessly via the pack transceiver, a remote control command from a mobile device and wherein the tool electronic processor is configured to control the power tool device to perform an action specified by the remote control command in response to receiving the remote control command from the pack electronic processor.
However, the claim 1 of the U.S. Patent No. 11,011,053 did not explicitly disclose a sensor proximate to the battery pack interface and the pack electronic processor configured to determine that the power tool device is remotely controllable based on an output from the sensor.
 In the same field of endeavor of a remote control power tool system, Mergener et al. teach that the battery pack (400) including a sensor (428) proximate to the battery pack interface (424) (i.e. the sensors 428 include, for example, one or more current sensors, one or more voltage sensors, one or more temperature sensors, etc. The controller 420 uses the sensors 428 to monitor operation of the battery pack 400. The controller 420 also includes a variety of preset or calculated fault condition values related to temperatures, currents, voltages, etc., associated with the operation of the power tool 200. For example, the controller 420 uses the sensors 428 to monitor an individual state of charge of each of the battery cells 404, monitor a current being discharged from the battery cells 404, monitor the temperature of one or more of the battery cells 404, etc., for fault condition interrupts. If the voltage of one of the battery cells 404 is equal to or above an upper voltage limit (e.g., a maximum charging voltage), the charge/discharge control module 426 prevents the battery cells 404 from being further charged or requests that a battery charger (not shown) provide a constant voltage charging scheme. Alternatively, if one of the battery cells 404 falls below a low-voltage limit, the charge/discharge control module 426 may prevent the battery cells 404 from being further discharged. Similarly, if an upper or lower operational temperature limit for the battery cells 404 of the battery pack 400 is reached, the controller 420 can control the charge/discharge module 426 to prevent further charging or discharging until the temperature of the battery cells 404 or the battery pack 400 is within an acceptable temperature range)(column 12 lines 4 to 30; see Figure 7);
and the pack electronic processor (420) configured to determine that the power tool device (200) is remotely controllable based on an output from the sensor (428) (i.e. The controller 420 is electrically and/or communicatively connected to a variety of modules or components of the battery pack 400. For example, the illustrated controller 420 is connected to the fuel gauge 422, the sensors 428, the power interface 424, the battery cells 404, and the charge/discharge control module 426 (optional within battery pack 400). The controller 420 includes combinations of hardware and software that are operable to, among other things, control the operation of the battery pack 400, activate the fuel gauge 422 (e.g., including one or more LEDs), monitor the operation of the battery pack 400, etc.  The adapter controller (674) of the adapter (600) is configured to determine a state of the power tool (200), operate in a data transmission mode when the power tool is in the idle state, operate in a pass-through mode when the power tool is in the active state, and switch between the data transmission mode and the pass-through mode based on the state of the power tool) (see column 1 lines 36 to 44; column 25 line 35 to column 26 line 27; see Figures 8-10 and 16-20) in order to control the operation of the power tool more efficient.  
At the time of the effective filing date of the current application, it would have been obvious to a person of ordinary skill in the art to recognize the need for having the sensor connect to the controller for monitoring the operation of the power tool and having the adaptor controller of the adapter to determine the operation state of the power tool whether in the remote controllable by the external device or not taught by Mergener et al. in the operation of the system for remote power tool device of the U.S. Patent No. 11,011,053 because having the sensor connect to the controller for monitoring the operation of the power tool and having the adaptor controller of the adapter to determine the operation state of the power tool whether in the remote controllable by the external device or not taught by Mergener et al. would provide more reliable and efficient operation of the remote controllable power tool system.

    Referring to claims 16-20 are rejected as being dependent upon a rejected Claim 15.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to the enclosed PTO-892 for details.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM V NGUYEN whose telephone number is 571-272-3061. Fax number is (571) 273-3061.  The examiner can normally be reached on 8:00AM-5:00PM Monday to Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114.  The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




 /NAM V NGUYEN/
Primary Examiner, Art Unit 2684